Citation Nr: 0915430	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-06 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disorder. 

2.  Entitlement to service connection for a left knee 
disorder. 

3.  Entitlement to service connection for a left ankle 
disorder. 

4.  Entitlement to service connection for a back disorder, 
claimed as degenerative disc disease of the lumbar spine. 

5.  Entitlement to service connection for a heart disorder, 
claimed as bradycardia.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to 
October 1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A hearing was held in February 2009, at the Seattle RO, 
before the undersigned.  A transcript of the testimony is in 
the claims file.


FINDINGS OF FACT

1.  A left elbow disorder did not manifest during service and 
has not been shown to be casually or etiologically related to 
active service.

2.  A left knee disorder, to include arthritis, was not 
diagnosed in service or within a year of service discharge 
and has not been shown to be casually or etiologically 
related to active service.

3.  A left ankle disorder did not manifest during service and 
has not been shown to be casually or etiologically related to 
active service.

4.  A low back disorder, to include degenerative disc 
disease, was not diagnosed in service or within one year of 
service discharge and has not been shown to be casually or 
etiologically related to active service.

5.  A heart disorder did not manifest during service and has 
not been shown to be casually or etiologically related to 
active service.


CONCLUSIONS OF LAW

1.  A left elbow disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  A left knee disorder, to include arthritis of left knee, 
was not incurred in or aggravated by active service and may 
not be so presumed...  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

3.  A left ankle disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

4.  A back disorder, to include degenerative disc disease, 
was not incurred in or aggravated by active service and may 
not be so presumed...  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

5.  A heart disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the Veteran in February 2005.  The letter addressed 
all required notice elements and was sent prior to the 
initial unfavorable decision by the AOJ.  In this case, the 
fact that the notice did not address either the relevant 
rating criteria or effective date provisions, was harmless 
error because service connection is being denied, and 
therefore no rating or effective date is being assigned.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records and 
VA treatment records dated through April 2008.  

The Board notes that in a March 2005 statement, the Veteran 
alleged that his service treatment records were incomplete, 
and at his February 2009 hearing, he testified that there 
were additional treatment records outstanding from when he 
was stationed in Germany.  However, at his hearing, the 
Veteran was unable to recall the medical facility in Germany 
where he received treatment, or the specific dates of 
treatment.  The RO did obtain clinical records dated in 
October 1977 from Wurzberg, Germany.  However, those records 
did not include any treatment for the disabilities that are 
currently on appeal.  

Recognition is given to 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c), which state that VA is required to make reasonable 
efforts to assist a claimant in obtaining evidence to 
substantiate his claim for benefits so long as he 
"adequately identifies those records and authorizes the 
Secretary to obtain them."  However, the Veteran has the 
ultimate responsibility to locate and secure the records, and 
VA is under no duty to obtain records for which the Veteran 
has not adequately identified as he cannot remain in a 
passive role.  See Hyatt v. Nicholson, 21 Vet. App. 390, 394- 
95 (2007); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  
Indeed, the Court has long-held that the duty to assist is 
not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991); Kowalski v. Nicholson, 19 Vet. App. 171, 180 
(2005).  The Veteran was notified by VA in various 
communications of the evidence obtained and considered in his 
appeal.  He has not identified or produced any additional 
evidence.  VA is only required to make reasonable efforts to 
obtain relevant records that the Veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1); Loving, supra.  
VA, therefore, has made every reasonable effort to obtain all 
records relevant to the Veteran's claim, including his 
service treatment records.  Thus, in light of the fact that 
there is no indication on the record that the Veteran has 
additional information to submit, no further development in 
regard to this matter is deemed warranted.  See 38 C.F.R. § 
3.159(d) (2008); Wood at 193. 

The Board also acknowledges that the Veteran has not had a VA 
examination specifically for his claims.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  

While there is evidence that the Veteran injured his left 
thumb as a result of an inservice fall, his service treatment 
records are absent for evidence of any injury to his left 
knee, ankle, or elbow or his low back, and his post-service 
treatment records are absent for evidence of the claimed 
disabilities for many years after his separation from 
service.  Indeed, as discussed in greater detail below, when 
he filed his claim for benefits in November 1977, the Veteran 
made no reference to his knee, ankle, elbow, or back, which 
weighs heavily against his present assertion that the 
inservice fall resulted in injuries to those joints.  The 
Board therefore concludes an examination is not needed in 
this case.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the Veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  In addition, there is no indication of a 
causal connection between the Veteran's claimed disabilities 
and his service.  See Wells v. Principi, 326 F.3d 1381 
(Fed.Cir. 2003) (noting that the Board has no obligation to 
obtain a medical opinion when there is no competent evidence 
that the appellant's disability or symptoms are associated 
with his service).  Accordingly, it is not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claims in this case.  38 C.F.R. § 3.159(c)(4)(i), 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  The Board, 
therefore, finds that the VCAA duty to assist has also been 
satisfied. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such arthritis and 
certain heart disorders, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

I.  Left Elbow, Left Knee and Left Ankle 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for a left 
elbow disorder, a left knee disorder and a left ankle 
disorder.  The Veteran contends that he injured his left 
elbow, left knee and left ankle during service when he fell 
into a pit in a shop area while stationed in Germany in 1977.  
However, the Veteran's service treatment records are negative 
for any complaints treatment or diagnosis of a left elbow 
disorder, a left knee disorder or a left ankle disorder.  In 
fact, his September 1977 separation examination notes his 
upper and lower extremities as clinically normal.  Although 
October 1977 clinical records reflect that the Veteran did 
receive some treatment after this examination was conducted, 
these records reflect that this treatment was for a fracture 
and laceration to his right thumb, organic brain syndrome 
associated with intoxication by alcohol, toxic effects of 
industrial solvents manifested by unconsciousness, and toxic 
effects of Isopropyl alcohol manifested by unconsciousness.  

Moreover, the Board's attention is drawn to the fact that the 
Veteran's November 1977 claim for compensation only 
referenced an injury to his thumb.  Had he injured his elbow, 
ankle, and knee as he says, the Board is hard-pressed to 
think why the Veteran did not list those as claimed 
disabilities.  Indeed, the supposition that the Veteran did 
not have the claimed disabilities is underscored by the fact 
that post-service treatment records reflect that the Veteran 
did not seek any treatment for a left elbow disorder, a left 
knee disorder or a left ankle disorder immediately after 
service or for many years thereafter.  Therefore, the Board 
finds that left elbow, knee and ankle disorders did not 
manifest during service or for many years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of a left 
elbow, knee or ankle disorder, the Board notes that this 
absence of evidence constitutes negative evidence tending to 
disprove the claim that the Veteran had an injury or disease 
in service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
The Board again finds it to be particularly significant the 
Veteran first filed a claim for service connection for left 
ankle, knee, and elbow disability in July 2004, over two 
decades after leaving service and over two decades after 
filing a claim for a number disabilities just following his 
separation from service.  See Shaw v. Principi, 3 Vet. App. 
365 (1992) (a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of a left elbow, knee or ankle disorder is itself 
evidence which tends to show that these disorders did not 
have its onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a Veteran's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).


In addition, the Board also finds that the medical evidence 
of record does not link any current left elbow, knee or ankle 
disorder to the Veteran's active service.  As noted above, 
the medical evidence does not show that there was an event, 
disease, or injury in service to which any current left 
elbow, knee or ankle disorder could be related.  See 38 
C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  Nor is there any 
competent medical evidence of record, which links any current 
disorder to a disease or injury in service.  

Although the record reflects that the Veteran has a diagnosis 
of degenerative arthritis in his left knee, there is no 
competent medical evidence showing that his arthritis 
manifested itself to a degree of 10 percent or more within 
one year from the date of the Veteran's separation from 
service.  Therefore, service connection for this condition on 
a presumptive basis is not warranted.

Furthermore, the evidence of medical evidence of record also 
reflects that the Veteran has been diagnosed with a pain 
disorder associated with both psychological factors and a 
general medical condition.  In this regard, at an October 
2007 VAMC orthopedic consultation, the Veteran stated that he 
was unable to do anything other than flex his elbow; however, 
while observing the Veteran from a distance he was able to 
lift his backpack without any issue and walk out of the room 
without any gait abnormalities.  The examiner noted that the 
Veteran was noncompliant during the examination and was not 
there for any specific concerns, only stating that he had 
numerous body aches and pains and that nobody understood him.  
Indeed, other than his complaints of pain, there appears to 
be no evidence of the Veteran being diagnosed with a chronic 
disability of the left elbow or left ankle.  A "pain and 
stiffness alone" claim must fail when there is no sufficient 
showing that pain or stiffness derives from an in-service 
disease or injury.  Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).

Although the Veteran may sincerely believe that he has a 
current left elbow, ankle or knee disorder that was caused by 
his active service, the Veteran, as a lay person, is not 
competent to testify as to matters of medical causation or 
diagnosis.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  There is no indication in the record that the 
Veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the Veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claims for service 
connection for a left elbow disorder, a left knee disorder 
and a left ankle disorder.  Because the preponderance of the 
evidence is against the Veteran's claims, the benefit of the 
doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for a left elbow disorder, 
a left knee disorder and a left ankle disorder is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supplement 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

II.  Back Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for a back 
disorder.  The Veteran contends that he injured his back 
during service when he fell into a pit in a shop area while 
stationed in Germany in 1977.  However, the Veteran's service 
treatment records are negative for any complaints treatment 
or diagnosis of a back disorder.  In fact, his September 1977 
separation examination found his spine to be clinically 
normal.  As was noted above, although the Veteran's service 
treatment records reflect some treatment after this 
examination, in October 1977, the additional treatment 
records dated in October 1977 do not reflect any treatment 
for a back disorder.  Moreover, the post-service treatment 
records do not reflect any treatment for a back disorder 
immediately after service or for many years thereafter.  The 
Board finds this gap in time significant, and, as noted above 
with regard to the claim for service connection for left 
elbow, knee and ankle disorders, it weighs against the 
existence of a link between a current back disorder and his 
time in service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (holding, in an aggravation context, that 
the Board may consider a prolonged period without medical 
complaint when deciding a claim).  Therefore, the Board finds 
that a back disorder did not manifest during service or for 
many years thereafter.

Importantly, the post-service medical evidence clearly 
establish that the Veteran sustained an injury to his back 
when he lost his balance while carrying brake drums at work 
in February 1986, nearly 10 years after his separation from 
service.  The Veteran's Social Security Administration (SSA) 
records contain private treatment records documenting 
treatment for this injury.  The Veteran made no mention of 
any low back pain or any injury to the low back during 
service.  The Board finds it significant that the Veteran did 
not report any back problems during service to these treating 
physician's for years while receiving treatment for his back 
disorder.  Because these records were generated with a view 
towards ascertaining the Veteran's then-state of physical 
fitness, they are akin to statements of diagnosis and 
treatment and are of increased probative value.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the veteran).

Similarly, records received from the Social Security 
Administration (SSA) also show that the Veteran injured his 
back in 1986.  At his July 1996 SSA evaluation, the Veteran 
reported his back problems as an injury that occurred at work 
in which the he was walking with break drums in each hand, 
when he slipped on a step, dropping the drums.  The July 1996 
SSA evaluation does not make any mention of any back pain or 
injury to the back during service.  


As noted above, while the Veteran may sincerely believe that 
his current back disorder was caused by his active service, 
the Veteran, as a lay person, is not competent to testify as 
to matters of medical causation or diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); see also Voerth v. 
West, 13 Vet. App. 117, 119 (1999) (unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  The 
Veteran's statements regarding etiology therefore do not 
constitute competent medical evidence on which the Board can 
make a service connection determination.  Thus, there is no 
competent medical evidence of record linking the Veteran's 
current back disorder to his active service.  Moreover, the 
Board finds that the Veteran's lay statements are outweighed 
by the post-service treatment records indicating that he 
suffered a post-service back injury in 1986.  Indeed, in 
considering the evidence of record, especially the medical 
records from 1986, the undersigned does not find the 
testimony presented by the Veteran to be credible.

Finally, for the sake of thoroughness, the Board observes 
that  there is no competent medical evidence showing that the 
Veteran's degenerative disc disease of the lumbar spine 
manifested itself to a degree of 10 percent or more within 
one year from the date of the Veteran's separation from 
service.  Again, the above reference evidence relates the 
Veteran's current back problems (degenerative disc disease) 
to a post-service injury that occurred in 1986.  Therefore, 
service connection for this condition on a presumptive basis 
is not warranted.

For these reasons, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for a back disorder.  Because the preponderance of 
the evidence is against the Veteran's claim, the benefit of 
the doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for a back disorder is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supplement 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

III.  Heart Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for a heart 
disorder.  The Board observes that on his December 1975 
report of medical history, which was completed at enlistment, 
the Veteran indicated that he did not know if he had a 
history of rheumatic fever.  At his February 2009 hearing, 
the Veteran contended that he was diagnosed with a heart 
murmur prior to service, and that his heart disorder was 
aggravated during service due to over-exertion.  

In considering a claim on an aggravation basis, for purposes 
of 38 U.S.C.A. §§ 1110 and 1131, every Veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. § 1111 (West 2002 & Supp. 2008).

The plain language of this statute provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  A claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003 (July 16, 
2003); see generally Cotant v. Principi, 17 Vet. App. 116, 
124 (2003) (Court raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation).

A Veteran employed in the active military service for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that the 
disorder existed before examination, acceptance and 
enrollment.  38 U.S.C.A. § 1132 (West 2002 & Supp. 2008).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held in Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004) that 38 U.S.C.A. §§ 1110, 1131 provide 
compensation for disability incurred during wartime and 
peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132.  The Federal Circuit 
further held that, for peacetime service, "the presumption 
is overcome 'where evidence or medical judgment is such as to 
warrant a finding that the disease or injury existed before 
acceptance and enrollment.'"  In the case of wartime 
service, the Federal Circuit concluded that the presumption 
may be overcome only "where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service."

Effective May 4, 2005, VA amended its regulations at 38 
C.F.R. § 3.304(b) to reflect a change in the interpretation 
of the statute governing the presumption of sound condition.  
The final rule conforms to Federal Circuit precedent Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), and applies to 
claims, which were pending on or filed after May 4, 2005.  As 
the Veteran's case was pending as of that date, the amendment 
applies.

The Court has noted that the implementing regulation for the 
forerunner of 38 U.S.C.A. § 1111, which was VA Regulation 
1063 (1946), stated that the term "clear and unmistakable" 
means obvious or manifest.  Cotant, 17 Vet. App. at 127-128 
(Court cited the definition set forth in Paragraph D of VA 
Regulation 1063).

The Court has further stated that the word "unmistakable" 
means that an item cannot be misinterpreted and 
misunderstood, i.e., it is undebatable.  Vanerson v. West, 12 
Vet. App. 254, 258 (1999) (citing Webster's New World 
Dictionary 1461 (3rd Coll. ed. 1988); cf. Crippen v. Brown, 9 
Vet. App. 412, 418 (1996) (stating that "clear and 
unmistakable error" means an error that is undebatable); 
Russell v. Principi, 3 Vet. App. 310 (1992) (en banc) ("The 
words 'clear and unmistakable error' are self-defining.  They 
are errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed.").

The standard of proof for rebutting the presumption of 
soundness is not merely evidence that is cogent and 
compelling, i.e., a sufficient showing, but evidence that is 
clear and unmistakable, i.e., undebatable .... [and] the 
question is not whether the Secretary has sustained a burden 
of producing evidence, but whether the evidence as a whole, 
clearly and unmistakably demonstrates that the injury or 
disease existed prior to service.  Cotant, 17 Vet. App. at 
132, citing Vanerson v. West, 12 Vet. App. at 261. 

The law provides that, notwithstanding the provisions of 38 
U.S.C.A. § 1132, the provisions of 38 U.S.C.A. §§ 1111, 1112, 
1113 of this Chapter shall be applicable in the case of any 
Veteran who served in the active military, naval, or air 
service after December 31, 1946. 38 U.S.C.A. § 1137 (West 
2002 & Supp. 2008).

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).

In the present case, as was noted above, the Veteran's 
December 1975 report of medical history documents a 
questionable history of rheumatic fever.  Although the 
Veteran testified that he had a pre-existing heart murmur 
prior to service, this was not noted on his December 1975 
report of medical history.  Lay statements by a veteran 
concerning a preexisting condition are not sufficient to 
rebut the presumption of soundness.  See e.g., Gahman v. 
West, 13 Vet. App. 148, 150 (1999) (recorded history provided 
by a lay witness does not constitute competent medical 
evidence sufficient to overcome the presumption of soundness, 
even when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of 
what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service); Crowe v. Brown, 7 Vet. App. 238, 245 
(1994) ("noted" means detected on induction examination, 
not just history of pre-service existence recorded at the 
time of the examination).  Thus, this evidence does not 
clearly establish that the Veteran had a heart disorder that 
pre-existed service.  Therefore, the presumption may not be 
rebutted, and the Board's analysis must turn to the issue of 
whether the Veteran's current heart disorder was incurred 
during his active service.  See Wagner, 370 F.3d at 1094-1096 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence); VAOPGCPREC 
3-03.

Thus, in considering the evidence of record under the laws 
and regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for a heart 
disorder.  The Veteran's service treatment records are 
negative for any complaints treatment or diagnosis of a heart 
disorder.  Moreover, the post-service treatment records do 
not show that the Veteran sought treatment for a heart 
disorder immediately after his separation from service or for 
many years thereafter.  The Board finds this gap in time 
significant, and, as noted above with regard to the claim for 
service connection for left elbow, knee and ankle disorders, 
it weighs against the existence of a link between a current 
heart disorder and his time in service.  Cf. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim).  

In addition to the lack of evidence showing that a heart 
disorder manifested during service or within close proximity 
thereto, the medical evidence of record does not link the 
Veteran's current heart disorder to his military service.  As 
noted above, the medical evidence does not show that there 
was an event, disease, or injury in service to which a 
current heart disorder could be related.  See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  Nor is there any competent 
medical evidence of record, which links any current disorder 
to a disease or injury in service.

Furthermore, certain heart disorders, such as 
arteriosclerosis, cardiovascular renal disease and 
myocarditis may also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, the 
Veteran has been diagnosed with hypertrophic obstructive 
cardiomyopathy and not any of the disorders listed above.  
Therefore, service connection on a presumptive basis is not 
warranted.

Although the Veteran may sincerely believe that his current 
heart disorder was caused or aggravated by his active 
service, the Veteran, as a layperson, is not competent to 
provide evidence that requires medical knowledge because he 
lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Voerth v. West, 13 Vet. App. 117, 
119 (1999) (unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service).  Therefore, the Veteran's statements 
regarding etiology do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.

Therefore, the Board finds that a heart disorder did not 
manifest during service or within one year of separation from 
service and has not been shown to be causally or 
etiologically related to an event, disease, or injury in 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against the Veteran's claim for service 
connection for a heart disorder.  Because the preponderance 
of the evidence is against the Veteran's claim, the benefit 
of the doubt provision does not apply.  Therefore, the Board 
concludes that service connection for a heart disorder is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

	





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a left elbow disorder 
is denied.

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a left ankle disorder 
is denied.

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for a heart disorder is 
denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


